Citation Nr: 0021127	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-23 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the shoulders.  

2.  Entitlement to service connection for patellofemoral 
syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from January 1974 
to August 1995.  

This appeal arises from a February 1996 rating action of the 
Jackson, Mississippi, regional office (RO).  In that 
decision, the RO, in part, denied service connection for 
traumatic arthritis of the shoulders, patellofemoral syndrome 
of the right knee, and keloids on the chest.  

Thereafter, the veteran perfected a timely appeal of the 
denial of these service connection claims.  Subsequently, by 
a January 1998 rating action, the hearing officer who 
conducted the October 1996 personal hearing granted service 
connection for keloids of the chest and assigned a 10 percent 
evaluation to this disability, effective from September 1995.  
A complete and thorough review of the claims folder indicates 
that the veteran has not expressed disagreement with the 
rating or effective date assigned to the service-connected 
keloids of his chest.  Consequently, the issues currently 
before the Board of Veterans' Appeals (Board) for appellate 
review are correctly stated as set forth on the cover page of 
this decision.  

Furthermore, in a July 1999 statement, the veteran raised the 
issue of entitlement to service connection for a groin 
disability manifested by constant itching in the groin area.  
Review of the claims folder indicates that the RO has not 
adjudicated this claim.  The issue is, therefore, referred to 
the RO for appropriate action.  


FINDING OF FACT

Competent medical evidence has been received which suggests a 
relationship between the veteran's current shoulder 
symptomatology and his service.



CONCLUSION OF LAW

The claim of entitlement to service connection for traumatic 
arthritis of the shoulders is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is "plausible" or "possible" is 
required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra and 
Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Heuer, 
supra; Grottveit, supra; and Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in the development of facts pertinent to the claim, and the 
claim must fail.  See Epps, supra.  
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, as set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage, 10 Vet. App. 488, 495-97 (1997).  That 
evidence must be medical, unless it relates to a condition 
that may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. § 
3.303(b) "if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.  

Pertinent service medical records reflect treatment for 
muscular strain of the neck and right shoulder in August 
1976, radiographic findings of a 2 x 1 millimeter metallic 
foreign body in projection to the left mid clavicula in April 
1982, and treatment for complaints of right shoulder blade 
pain and an assessment of pulled muscles in the right side of 
the neck in January 1988.  At the May 1995 retirement 
examination, the veteran denied ever having experienced a 
painful or "trick" shoulder.  In addition, this evaluation 
demonstrated that the veteran's upper extremities were 
normal.  According to post-service medical records, the 
examiner who conducted the December 1995 VA joints 
examination, provided, pending x-rays, an impression of 
findings of mild traumatic arthritis in both shoulders which 
was apparently not related to the foreign body.  

In view of the veteran complaints of persisting shoulder 
symptoms, including pain, since service (see, e.g., October 
1996 hearing transcript (T.) at 7-9), the in-service episodes 
of treatment for right shoulder muscular strain, as well as 
the recent post-service provisional diagnosis of mild 
traumatic arthritis in both shoulders, the Board finds that 
the evidence of record tends to show that the veteran may 
have a shoulder disability that was incurred in service.  The 
Board concludes, therefore, that the veteran's claim of 
service connection for traumatic arthritis of the shoulders 
is well grounded.  Epps, 126 F.3d 1464 (Fed. Cir. 1997) and 
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).
ORDER

To the extent that the claim for service connection for 
traumatic arthritis of the veteran's shoulders is well 
grounded, the appeal is granted.


REMAND

Traumatic Arthritis Of The Shoulders

VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps, 126 F.3d 1464, 1468-1469 (Fed. Cir. 1997).  
This duty to assist includes the duty to develop facts when 
the record before the Board is inadequate.  EF v. Derwinski, 
1 Vet. App. 324 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The development of facts includes an obligation to 
obtain medical records, especially those within the control 
of the federal government.  Murphy, 1 Vet. App. 78 (1990); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (regarding 
records in constructive possession of VA).  This duty to 
assist may also include a "thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As the Board discussed in the previous portion of this 
decision, the examiner who conducted the December 1995 VA 
joints examination provided an impression of findings of mild 
traumatic arthritis in both shoulders, apparently not related 
to the foreign body.  Significantly, however, as explained by 
the examiner, this conclusion was made pending pertinent 
x-rays.  Furthermore, the x-rays which were subsequently 
taken of the veteran's shoulders were unremarkable.  
Consequently, the Board concludes that further examination is 
required to determine whether a diagnosis of traumatic 
arthritis of both shoulders is appropriate and, if so, to 
ascertain the etiology of this disability.

Patellofemoral Syndrome Of The Right Knee

In October 1996, the veteran presented testimony regarding 
the issues on appeal before a hearing officer at the RO.  
Thereafter, by a January 1998 rating action, the hearing 
officer who had conducted the hearing confirmed, in pertinent 
part, the denial of service connection for patellofemoral 
syndrome of the veteran's right knee.  Also in January 1998, 
the RO furnished the veteran and his representative a 
supplemental statement of the case which included the hearing 
officer's decision.  

Following the RO's furnishing of this supplemental statement 
of the case to the veteran and his representative in January 
1998, but prior to transfer of the veteran's case to the 
Board, the agency received additional medical records.  These 
documents include a copy of a September 1998 orthopedic 
examination which contains a discussion of the results of an 
evaluation of the veteran's right knee as well as a diagnosis 
of mild bilateral patellofemoral pain syndrome.  Importantly, 
however, a complete and thorough review of the claims folder 
indicates that the RO has not readjudicated the veteran's 
claim for service connection for patellofemoral syndrome of 
his right knee following receipt of the report of the 
September 1998 orthopedic examination.  Moreover, no 
supplemental statement of the case was issued on this service 
connection claim even though the report of the September 1998 
orthopedic examination was received at the RO after issuance 
of the January 1998 supplemental statement of the case which 
addressed this issue.  

The report of the September 1998 orthopedic examination is 
not duplicative of previously received evidence and, 
therefore, was not discussed in the January 1998 supplemental 
statement of the case.  Furthermore, because this examination 
report includes a discussion of the nature and extent of the 
veteran's current right knee symptomatology, the Board finds 
that the evidence is relevant to the veteran's claim for 
service connection for patellofemoral syndrome of his right 
knee.  

According to the pertinent regulation, evidence received by 
the agency of original jurisdiction prior to transfer of the 
records to the Board after an appeal has been initiated 
(including evidence received after certification has been 
completed) will be referred to the appropriate rating or 
authorization activity for review and disposition.  38 C.F.R. 
§ 19.37(a) (1999).  If the statement of the case and any 
prior supplemental statements of the case were prepared 
before the receipt of the additional evidence, a supplemental 
statement of the case will be furnished to the appellant and 
his representative as provided in 38 C.F.R. § 19.31, unless 
the additional evidence received duplicates evidence 
previously of record which was discussed in the statement of 
the case or a prior supplemental statement of the case or the 
additional evidence is not relevant to the issue on appeal.  
38 C.F.R. § 19.37(a) (1999).  The Board concludes, therefore, 
that a remand of the veteran's claim for service connection 
for patellofemoral syndrome of his right knee is necessary to 
accord the RO an opportunity to issue a supplemental 
statement of the case with regard to this issue, pursuant to 
38 C.F.R. § 19.37(a).  

Mechanical Neck Pain

By a March 1999 rating action, the RO denied the issue of 
entitlement to service connection for mechanical neck pain.  
The agency notified the veteran of this denial in a May 1999 
letter.  Thereafter, in a statement received at the RO in 
July 1999, the veteran expressed his disagreement with the 
denial of service connection for mechanical neck pain.  
Significantly, however, a complete and thorough review of the 
claims folder reveals that the RO has not furnished the 
veteran with a statement of the case concerning this service 
connection claim.  Where a notice of disagreement has been 
submitted, the veteran is entitled to a statement of the 
case.  38 C.F.R. § 19.26 (1999).  The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the matters being remanded to the agency.  
The additional material received, if any, 
should be associated with the claims 
folder.  The Board is particularly 
interested in copies of records of any 
shoulder treatment that the veteran has 
received since his separation from 
service.  The RO should assist the 
veteran as necessary in accordance with 
38 C.F.R. § 3.159 (1999).  

2(a).  Thereafter, the veteran should be 
afforded a VA orthopedic examination in 
an effort to assist in the determination 
of the etiology of any current shoulder 
disability(ies) that he may have.  The 
claims folder, and a copy of this remand, 
must be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
All necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  

2(b).  In addition, the examiner should 
specify the exact nature of any shoulder 
deformity(ies) found on examination and 
should provide an opinion as to the 
etiology of any such currently diagnosed 
shoulder disability(ies).  Specifically, 
the examiner should express an opinion as 
to whether the veteran has arthritis of 
his shoulders and, if so, whether it is 
at least as likely as not that this 
disability (or any other shoulder 
disorder found on examination) was 
incurred during service or was present to 
a compensable degree within one year of 
separation from service.  

3(a).  Any additional development deemed 
necessary with regard to the veteran's 
claim for service connection for 
patellofemoral syndrome of his right knee 
should be completed.  The RO should then 
readjudicate the issues of entitlement to 
service connection for traumatic 
arthritis of the shoulders and 
entitlement to service connection for 
patellofemoral syndrome of the right 
knee.  In readjudicating the claim for 
service connection for patellofemoral 
syndrome of the right knee, the RO must 
consider all the evidence of record, 
including the additional evidence 
received since the January 1998 
supplemental statement of the case.  

3(b).  If the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
includes any additional pertinent law and 
regulations and notes the RO's 
consideration of all additional evidence 
received since the previous supplemental 
statement of the case in January 1998.  
The veteran and his representative should 
be given an opportunity to respond to the 
supplemental statement of the case.  

4.  With regard to the issue of 
entitlement to service connection for 
mechanical neck pain, the RO should 
undertake any additional development 
deemed necessary.  If the claim remains 
denied and the veteran has not withdrawn 
his notice of disagreement, the RO should 
furnish the veteran and his 
representative with a statement of the 
case regarding this claim.  38 C.F.R. 
§ 19.26 (1999).  If and only if the 
veteran thereafter submits a timely 
substantive appeal on the issue of 
entitlement to service connection for 
mechanical neck pain, the RO should then 
prepare the claim for return to the Board 
for further appellate review.

Thereafter, the case should be returned to the Board, if in 
order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 



